929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FRIGID STORAGE, INCORPORATED, d/b/a Economy Foods, Respondent.
No. 90-2667.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 5, 1990.Decided April 8, 1991.

1
SEE 934 F.2d 506.